DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2011/0074326 A1) in view of Hayashi (US 2016/0036299 A1).
For claim 1, Su discloses electric motor for a vehicle (Fig. 3 of Su discloses an electric motor 110 for a vehicle – see Su, Fig. 3, paragraphs [0005] and [0008]), the electric motor comprising: 
a stator (Fig. 3 of Su discloses a three phase electrical motor 118 including a stator – see Su, paragraph [0030], lines 1-4);
a rotor (Fig. 3 of Su discloses a three phase electrical motor 118 including a rotor – see Su, paragraph [0016], lines 5-9).
Su discloses the electric motor which is silent to be specific brushless direct current (BLDC) electric motor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Hayashi for purpose of reducing energy consumption, heat generation and reducing noise.
Su in view of Hayashi disclose:
a plurality of independent bridge drivers (Fig. 3 of Su discloses a plurality of independent bridge (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n) and (Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) – see Su, Fig. 3, paragraphs [0016], lines 5-12 and [0030]. It is noted that each of switches (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n, Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) includes a bipolar transistor or any type of switch element as MOSFET – see Su, Fig. 3, paragraphs [0010] and [0033]), wherein each independent bridge driver of the plurality of independent bridge drivers comprises a plurality of metal-oxide-semiconductor field-effect transistors (see Su, Fig. 3, paragraphs [0010] and [0033]. It is noted that Su discloses a plurality of independent bridge drives which does not comprise a plurality of metal-oxide-semiconductor field-effect transistors. However, Su discloses a plurality of independent bridge drives which comprises a bipolar transistors or any type of switch element (see Su, paragraph [0033]). Also, Su point out description of the related Art which has a plurality of independent bridge drives “Power semiconductor devices”, wherein the independent bridge drives comprise bipolar transistor or metal-oxide-semiconductor field-effect transistors (see Su, paragraph [0010]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to include metal-oxide-semiconductor field-effect transistors into Su’s independent bridge drives for purpose of providing greater efficiency while operating at lower voltages and reducing size of devices); and
inv from battery 112 and alternating current from motor/generator 118 when the motor is operating in power generation mode – see Su, Fig. 3,  paragraphs [0008], lines 8-12 and [0029], lines 1-5) and supplies a portion of input direct current Iinv to the BLDC electric motor (Fig. 3 of Su in view of Hayashi disclose each Su’s bridge drive (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) which supplies a portion of direct current of battery 112 to the electric motor 118 of Su/BLDC electric motor 23 of Hayashi– see Su, Figs. 3-4, paragraphs [0035]-[0037] and Hayashi, Fig. 4, paragraphs [0037] and [0122])  and wherein there is a phase shift between the current each independent bridge driver receives (see Su, Fig. 3, paragraphs [0029], [0032], [0038]-[0039] and [0047]).
For claim 2, Su in view of Hayashi disclose the BLDC electric motor of claim 1, wherein the plurality of independent bridge drivers comprises two independent bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 3, Su in view of Hayashi disclose the BLDC electric motor of claim 2, wherein the two independent bridge drivers comprise two independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 4, Su in view of Hayashi disclose the BLDC electric motor of claim 2, wherein the phase shift between the two independent bridge drivers is 180 degrees (see Su, Figs. 3 and 5,  paragraphs [0038]-[0039], [0047] and [0050], lines 6-9).
For claim 6, Su in view of Hayashi disclose the BLDC electric motor of claim 1, wherein the plurality of independent bridge drivers comprises a plurality of independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 9, Su in view of Hayashi disclose the BLDC electric motor of claim 1, wherein the independent bridge drivers are operable to decrease a ripple current supplied to the electric motor (see Su, Figs. 1, 5 and 9, paragraphs [0039], [0042], [0049] and [0051]).
Claim 1-6, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2011/0074326 A1) in view of Kuniyoshi (US 4,392,099 A).
For claim 1, Su discloses an electric motor for a vehicle (Fig. 3 of Su discloses an electric motor 110 for a vehicle – see Su, Fig. 3, paragraphs [0005] and [0008]), the electric motor comprising: 
a stator (Fig. 3 of Su discloses a three phase electrical motor 118 including a stator – see Su, paragraph [0030], lines 1-4);
a rotor (Fig. 3 of Su discloses a three phase electrical motor 118 including a rotor – see Su, paragraph [0016], lines 5-9).
Su discloses the electric motor which is silent to be specific brushless direct current (BLDC) electric motor.
However, Kuniyoshi discloses a brushless direct current (BLDC) electric motor (Fig. 1 of Kuniyoshi discloses a brushless direct current (BLDC) electric motor 9 – see Kuniyoshi, Fig. 1, col. 1, lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Kuniyoshi for purpose of reducing energy consumption, heat generation and reducing noise.
Su in view of Kuniyoshi disclose:
a plurality of independent bridge drivers (Fig. 3 of Su discloses a plurality of independent bridge (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n) and (Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) – see Su, Fig. 3, paragraphs [0016], lines 5-12 and [0030]. It is noted that each of switches (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n, Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) includes a bipolar transistor or any type of switch element as MOSFET – see Su, Fig. 3, paragraphs [0010] and [0033]), wherein each independent bridge driver of the plurality of 
wherein each independent bridge driver of the plurality of independent bridge drives receives current (Fig. 3 of Su discloses each independent bridge driver of the plurality of independent bridge drives (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) receives direct current Iinv from battery 112 and alternating current from motor/generator 118 when the motor is operating in power generation mode – see Su, Fig. 3,  paragraphs [0008], lines 8-12 and [0029], lines 1-5) and supplies a portion of input direct current Iinv to the BLDC electric motor (Fig. 3 of Su in view of Kuniyoshi disclose each Su’s bridge drive (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) which supplies a portion of direct current of battery 112 to the electric motor 118 of Su/BLDC electric motor 9 of Kuniyoshi -- see Su, Figs. 3-4, paragraphs [0035]-[0037] and Kuniyoshi, Fig. 1, col. 1, lines 12-30)  and wherein there is a phase shift between the current each independent bridge driver receives (see Su, Fig. 3, paragraphs [0029], [0032], [0038]-[0039] and [0047]).
For claim 2, Su in view of Kuniyoshi disclose the electric motor of claim 1, wherein the plurality of independent bridge drivers comprises two independent bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 3, Su in view of Kuniyoshi disclose the electric motor of claim 2, wherein the two independent bridge drivers comprise two independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 4, Su in view of Kuniyoshi disclose the electric motor of claim 2, wherein the phase shift between the two independent bridge drivers is 180 degrees (see Su, Figs. 3 and 5,  paragraphs [0038]-[0039], [0047] and [0050], lines 6-9).
For claim 5, Su in view of Kuniyoshi disclose all limitations as applied to claim 4 above. Su does not discloses half of an input electric current flows through one independent bridge driver and the other half of the input electric current flows through the other independent bridge driver. However, Kuniyoshi discloses half of an input electric current flows through one independent bridge driver and the other half of the input electric current flows through the other independent bridge driver (Figs. 1 and 2B of Kuniyoshi disclose first bridge driver 4 and second bridge driver 7 which are respectively driven by input currents iD1 and iD2, wherein the input currents iD1 and iD2 are supplied from a power source transformer 2 (see Kuniyoshi, Fig. 1, col. 2, lines 16-57), wherein the input currents iD1 and iD2 are substantially equal to each other (see Kuniyoshi, Fig. 2B, col. 3, lines 20-27 and col. 4, lines 51-56). As a result, Kuniyoshi discloses half of an input electric current iD1 flows through one independent bridge driver 4 and the other half of the input electric current flows iD2 through the other independent bridge driver 7 – see Kuniyoshi, Figs. 1 and 2B, col. 2, lines 16-57, col. 3, lines 20-27 and col. 4, lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Kuniyoshi for purpose of minimizing torque pulsations in the motor at the time of alternate conduction control.
For claim 6, Su in view of Kuniyoshi disclose the electric motor of claim 1, wherein the plurality of independent bridge drivers comprises a plurality of independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 9, Su in view of Kuniyoshi disclose the electric motor of claim 1, wherein the independent bridge drivers are operable to decrease a ripple current supplied to the electric motor (see Su, Figs. 1, 5 and 9, paragraphs [0039], [0042], [0049] and [0051]).
For claim 10, Fig. 3 of Su discloses an electric motor for a vehicle(Fig. 3 of Su discloses an electric motor 110 for a vehicle – see Su, Fig. 3, paragraphs [0005] and [0008]), the electric motor comprising: 
a stator (Fig. 3 of Su discloses a three phase electrical motor 118 including a stator – see Su, paragraph [0030], lines 1-4);
a rotor (Fig. 3 of Su discloses a three phase electrical motor 118 including a rotor – see Su, paragraph [0016], lines 5-9);
Su discloses the electric motor which is silent to be specific brushless direct current (BLDC) electric motor.
However, Kuniyoshi discloses a brushless direct current (BLDC) electric motor (Fig. 1 of Kuniyoshi discloses a brushless direct current (BLDC) electric motor 9 – see Kuniyoshi, Fig. 1, col. 1, lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Kuniyoshi for purpose of reducing energy consumption, heat generation and reducing noise.
Su in view of Kuniyoshi disclose:
a plurality of independent bridge drivers (Fig. 3 of Su discloses a plurality of independent bridge (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n) and (Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) – see Su, Fig. 3, paragraphs [0016], lines 5-12 and [0030]. It is noted that each of switches (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n, Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) includes a bipolar transistor or any type of switch element as MOSFET – see 
wherein each independent bridge driver of the plurality of independent bridge drives receives current (Fig. 3 of Su discloses each independent bridge driver of the plurality of independent bridge drives (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) receives direct current Iinv from battery 112 and alternating current from motor/generator 118 when the motor is operating in power generation mode – see Su, Fig. 3,  paragraphs [0008], lines 8-12 and [0029], lines 1-5) and supplies a portion of input direct current Iinv to the BLDC electric motor (Fig. 3 of Su in view of Kuniyoshi disclose each Su’s bridge drive (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) which supplies a portion of direct current of battery 112 to the electric motor 118 of Su/BLDC electric motor 9 of Kuniyoshi -- see Su, Figs. 3-4, paragraphs [0035]-[0037] and Kuniyoshi, Fig. 1, col. 1, lines 12-30)  and wherein there is a phase shift between the current each independent bridge driver receives (see Su, Fig. 3, paragraphs [0029], [0032], [0038]-[0039] and [0047]).

However, Kuniyoshi discloses bridge driver delivers current at a slew rate that is different from each other independent bridge driver (Figs. 1 and 2B-2D of Kuniyoshi disclose a bridge driver 4, wherein the bridge drive 4 delivers current iD1 to the motor 9 at a slew rate that is different from each other independent bridge driver 7 – see Kuniyoshi, Figs. 1 and 2B-2D, col. 4, lines 32-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each bridge driver of Su to have bridge drive with control circuit as teaching of Kuniyoshi to obtain each bridge driver delivers current at a slew rate that is different from each other independent bridge driver for purpose of minimizing the current ripple in the motor and reducing acoustical noise.
For claim 11, Su in view of Kuniyoshi disclose the electric motor of claim 10, wherein the plurality of independent bridge drivers comprises two independent bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 12, Su in view of Kuniyoshi disclose the electric motor of claim 11, wherein the two independent bridge drivers comprise two independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 13, Su in view of Kuniyoshi disclose all limitations as applied to claim 11 above. Su does not discloses half of an input electric current flows through one independent bridge driver and the other half of the input electric current flows through the other independent bridge driver. However, Kuniyoshi discloses half of an input electric current flows through one independent bridge driver and the other half of the input electric current flows through the other independent bridge driver (Figs. 1 and 2B of Kuniyoshi disclose first bridge driver 4 and second bridge driver 7 which are respectively driven by input currents iD1 and iD2, wherein the input currents iD1 and iD2 are supplied from a power source transformer 2 (see D1 and iD2 are substantially equal to each other (see Kuniyoshi, Fig. 2B, col. 3, lines 20-27 and col. 4, lines 51-56). As a result, Kuniyoshi discloses half of an input electric current iD1 flows through one independent bridge driver 4 and the other half of the input electric current flows iD2 through the other independent bridge driver 7 – see Kuniyoshi, Figs. 1 and 2B, col. 2, lines 16-57, col. 3, lines 20-27 and col. 4, lines 51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Kuniyoshi for purpose of minimizing torque pulsations in the motor at the time of alternate conduction control.
For claim 14, Su in view of Kuniyoshi disclose the electric motor of claim 10, wherein the plurality of independent bridge drivers comprises a plurality of independent B6 bridge drivers (see Su, Figs. 3, 5 and 6, paragraphs [0029]-[0030], [0041]-[0042]).
For claim 17, Su in view of Kuniyoshi disclose the electric motor of claim 10, wherein the independent bridge drivers are operable to decrease a rate of current change supplied to the electric motor (see Su, Figs. 1, 5 and 9, paragraphs [0042], [0049] and [0051]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2011/0074326 A1) in view of Hayashi (US 2016/0036299 A1), further in view of Applicant’s Admitted Prior Art (hereinafter Admission).
For claim 7, Su in view of Hayashi or Su in view of Kuniyoshi disclose all limitation as applied to claim 1 above. Su discloses the electric motor which does not comprise a plurality of coils for each phase of an input voltage. However, Applicant has admitted the electric motor comprising a plurality of coils for each phase of an input voltage (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 5-7 on page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Applicant’s Admission for purpose of controlling the current supplied to the motor accurately.
For claim 8, Su in view of Hayashi or Su in view of Kuniyoshi, further in view of Admission discloses the electric motor of claim 7, wherein the input voltage comprises three phases and the plurality of coils for each phase comprises two coils for each phase (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 6-7 on page 2).
Claims 7, 8, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2011/0074326 A1) in view of Kuniyoshi (US 4,392,099 A), further in view of Applicant’s Admitted Prior Art (hereinafter Admission).
For claim 7, Su in view of Kuniyoshi disclose all limitation as applied to claim 1 above. Su discloses the electric motor which does not comprise a plurality of coils for each phase of an input voltage. However, Applicant has admitted the electric motor comprising a plurality of coils for each phase of an input voltage (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 5-7 on page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Applicant’s Admission for purpose of controlling the current supplied to the motor accurately.
For claim 8, Su in view of Kuniyoshi, further in view of Admission discloses the electric motor of claim 7, wherein the input voltage comprises three phases and the plurality of coils for each phase comprises two coils for each phase (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 6-7 on page 2).
For claim 15, Su in view of Kuniyoshi disclose all limitation as applied to claim 10 above. Su and Kuniyoshi disclose the electric motor which does not comprise a plurality of coils for each phase of an input voltage. However, Applicant has admitted the electric motor comprising a plurality of coils for each phase of an input voltage (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 5-7 on page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
For claim 16, Su in view of Kuniyoshi, further in view of Admission disclose the electric motor of claim 15, wherein the input voltage comprises three phases and the plurality of coils for each phase comprises two coils for each phase (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 6-7 on page 2).
For claim 19, Fig. 3 of Su discloses an electric motor for a vehicle (Fig. 3 of Su discloses an electric motor 110 for a vehicle – see Su, Fig. 3, paragraphs [0005] and [0008]), the electric motor comprising: 
a stator (Fig. 3 of Su discloses a three phase electrical motor 118 including a stator – see Su, paragraph [0030], lines 1-4);
a rotor (Fig. 3 of Su discloses a three phase electrical motor 118 including a rotor – see Su, paragraph [0016], lines 5-9).
Su discloses the electric motor which is silent to be specific brushless direct current (BLDC) electric motor.
However, Kuniyoshi discloses a brushless direct current (BLDC) electric motor (Fig. 1 of Kuniyoshi discloses a brushless direct current (BLDC) electric motor 9 – see Kuniyoshi, Fig. 1, col. 1, lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su to incorporate teaching of Kuniyoshi for purpose of reducing energy consumption, heat generation and reducing noise.
Su in view of Kuniyoshi disclose:
a plurality of independent bridge drivers (Fig. 3 of Su discloses a plurality of independent bridge (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n) and (Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) – see Su, Fig. 3, paragraphs [0016], lines 5-12 and [0030]. It is noted that each of switches (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n, Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) includes a bipolar transistor or any type of switch element as MOSFET – see 
wherein each independent bridge driver of the plurality of independent bridge drives receives current (Fig. 3 of Su discloses each independent bridge driver of the plurality of independent bridge drives (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) receives direct current Iinv from battery 112 and alternating current from motor/generator 118 when the motor is operating in power generation mode – see Su, Fig. 3,  paragraphs [0008], lines 8-12 and [0029], lines 1-5) and supplies a portion of input direct current Iinv to the BLDC electric motor (Fig. 3 of Su in view of Kuniyoshi disclose each Su’s bridge drive (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) which supplies a portion of direct current of battery 112 to the electric motor 118 of Su/BLDC electric motor 9 of Kuniyoshi -- see Su, Figs. 3-4, paragraphs [0035]-[0037] and Kuniyoshi, Fig. 1, col. 1, lines 12-30)  and wherein there is a phase shift between the current each independent bridge driver receives (see Su, Fig. 3, paragraphs [0029], [0032], [0038]-[0039] and [0047]).

However, Kuniyoshi discloses bridge driver delivers current at a slew rate that is different from each other independent bridge driver (Figs. 1 and 2B-2D of Kuniyoshi disclose a bridge driver 4, wherein the bridge drive 4 delivers current iD1 to the motor 9 at a slew rate that is different from each other independent bridge driver 7 – see Kuniyoshi, Figs. 1 and 2B-2D, col. 4, lines 32-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each bridge driver of Su to have bridge drive with control circuit as teaching of Kuniyoshi to obtain each bridge driver delivers current at a slew rate that is different from each other independent bridge driver for purpose of minimizing the current ripple in the motor and reducing acoustical noise.
Su and Kuniyoshi do not disclose a plurality of coils for each phase of an input voltage, wherein the input voltage comprises three phases and the plurality of coils for each phase comprises two coils for each phase;
However, Applicant has admitted the electric motor comprising a plurality of coils for each phase of an input voltage (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 5-7 on page 2), wherein the input voltage comprises three phases and the plurality of coils for each phase comprises two coils for each phase (see Admission, Fig. 2, paragraphs [0007] on page 1 and [0015], lines 6-7 on page 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Su in view of Kuniyoshi to incorporate teaching of Applicant’s Admission for purpose of controlling the current supplied to the motor accurately.
For claim 20.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2011/0074326 A1) in view Kuniyoshi (US 4,392,099 A), further in view of Carbolante (US 5,191,269 A).
For claim 18, Su in view of Kuniyoshi disclose all limitation as applied to claim 10 above. Su in view of Kuniyoshi disclose the plurality of independent bridge drives (Fig. 3 of Su discloses the plurality of independent bridge drives (Sa1p, Sa1n, Sb1p, Sb1n, Sc1p, Sc1n)/(Sa2p, Sa2n, Sb2p, Sb2n, Sc2p, Sc2n) and/or Fig. 1 of Kuniyoshi discloses the plurality of independent bridge drives 4, 7) Which is silent for comprising at least one capacitor. However, Carbolante discloses a bridge driver which comprises at least one capacitor, wherein the at least one capacitor decreases the slew rate of the bridge driver (Figs. 1-3 of Carbolante disclose the bridge driver 22 including transistor 38 which comprises at least one capacitor 118/120, wherein the at least one capacitor decreases the slew rate of the at least one bridge driver 22 – see Carbolante – Figs. 1-3 and col. 4, lines 56-62 and col. 7, lines 36-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify at least one of the plurality of independent bridge drivers of Su to comprise at least one capacitor as teaching of Carbolante for purpose of controlling voltage slew rate effectively.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. Applicant’s argument:
On lines 18-27, page 7 of Remarks, applicant argues that “Independent claim 1 recites a brushless direct current (BLDC) motor that receives direct current from the bridge drivers. That is, the claimed independent bridge drivers receive AC and provide DC to the motor, while Su discloses the opposite (receiving DC and providing AC to the motor). Thus, Su does not and cannot disclose or suggest that each independent bridge driver of a plurality of independent bridge drivers receives current and supplies a portion of input direct current to the BLDC electric motor, and wherein there is a phase shift between the current each independent bridge driver receives, as claimed (collectively and in combination with the 
Examiner’s response:
First, As explanation in claim 1 above, Su discloses an electric motor which is not specific brushless DC motor. However, Hayashi or Kuniyoshi discloses specific brushless DC motor used for motor control system. Therefore Su in view of Hayashi or Su in view of Kuniyoshi disclose specific brushless DC motor.
Second, the examiner makes rejection based on limitations of claims. The set of claims does not have limitation “a brushless direct current (BLDC) motor that receives direct current from the bridge drivers. That is, the claimed independent bridge drivers receive AC and provide DC to the motor” (emphasis added). The set of claims recites “each independent bridge driver of a plurality of independent bridge drivers receives current and supplies a portion of input direct current to the BLDC electric motor”, wherein a plurality of independent bridge drives receives current which can be direct current and supplies a portion of this input direct current from DC power source (e.g. battery/batteries) to the BLDC motor. Su teaches this limitations. 
Third, Brushless DC electric motor, also known as electronically commutated motor and synchronous DC motor, is synchronous motor powered by direct current electricity via an inverter or switching power supply which produces electricity in the form of alternating current to drive each phase of the motor via a closed loop controller. With brushed motor(s), the brushes deliver direct current through the commutator into the coils on the rotor to operate. A brushless DC motor does not have coils on the rotor. So, how does a brushless motor pass direct current to perform commuting to rotate the rotor? Thus, the brushless DC motor would not operate when it receives direct current.
Applicant’s argument:
On lines 7-11, page 8 of Remarks, applicant argues that “Carbolante does not disclose or suggest a plurality of different independent bridge drivers and therefore simply does not and cannot disclose or 
Examiner’s response:
First, As explanation in claim 10 above, Figs. 1 and 2B-2D of Kuniyoshi disclose a plurality of independent bridge drivers (bridge drives 4 and 7), wherein each independent bridge drive (4/7) delivers current (iD1/iD2) at a slew rate that is different from each other independent bridge driver.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846